Citation Nr: 0833703	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  04-04 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected post-traumatic stress 
disorder (PTSD), prior to March 21, 2007.

2.  Entitlement to an initial disability rating in excess of 
70 percent for service-connected PTSD, since March 21, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to January 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In his January 2004 substantive appeal, the veteran requested 
that he be scheduled for a Board hearing.  In subsequent 
correspondence received in February 2004, he indicated that 
he wanted a Board video conference hearing.  This hearing was 
scheduled for August 2008, and the veteran was sent a letter 
in July 2008 notifying him of the upcoming hearing.  The 
veteran did not report for this hearing, and he has made no 
indication that he wishes to reschedule.  Therefore, his 
hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Prior to March 21, 2007, the veteran's service-connected 
PTSD is manifested by complaints of sleep disturbance, 
intrusive recollections, nightmares, irritability and anger, 
hyperstartle response, avoidant behavior, and resulted in 
occupational and social impairment with reduced reliability 
and productivity; there is no evidence of thought disorder, 
obsessional rituals, intermittently illogical, obscure or 
irrelevant speech, near continuous panic attacks, 
disorientation, or inability to work or to maintain 
interpersonal relationships attributed to his PTSD.

3.  Since March 21, 2007, the veteran has been shown to have 
total occupational and social impairment due to his PTSD.


CONCLUSIONS OF LAW

1.  Prior to March 21, 2007, the criteria for an initial 
disability rating in excess of 50 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9411 (2007).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a 100 percent "staged" disability rating 
for PTSD have been met since March 21, 2007.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 
4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2007); Fenderson 
v. West, 12 Vet. App. 119, 126 (1999) (indicating that the 
evidence contemporaneous with the claim and with the rating 
decision granting service connection should be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."; if later evidence indicates that the 
degree of disability increased or decreased during the appeal 
period, "staged" ratings may be assigned for separate 
periods of time based on facts found).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide that 
pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, No.05-
0876, slip op. at 5 (U.S. Vet. App. May 19, 2008); 
38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the veteran's claim for 
service connection in February 2003 in this case, the RO sent 
the veteran a letter, dated in November 2001, which satisfied 
the duty to notify provisions except that it did not inform 
him how a disability rating and effective date would be 
assigned should service connection be granted.  The veteran 
was provided with notice of how VA determines disability 
ratings and effective dates in a March 2006 notice letter, 
after the RO had already granted service connection.  
Nevertheless, because the claim for service connection had 
been granted, the defect in the timing of the notice about 
how a disability rating and effective date would be 
determined was harmless error as to that claim.  Dingess, 19 
Vet. App. at 491; Goodwin, slip op. at 5.  

In addition, by the time the March 2006 notice letter had 
been sent, the veteran had already submitted an NOD with the 
initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing a November 2003 statement of the case (SOC) and June 
2005 and April 2003 supplemental statements of the case.  
These documents informed the veteran of the regulations 
pertinent to his appeal, including the applicable rating 
criteria, advised him of the evidence that had been reviewed 
in connection with his appeal, and provided him with reasons 
for its decision.  38 U.S.C.A. § 7105(d).  Along with the 
November 2003 SOC, the RO again sent the veteran notice of 
how disability ratings and effective dates are assigned.  
Accordingly, the Board concludes that the notice obligations 
set forth in sections 7105(d) and 5103A of the statute have 
been fulfilled in this case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The veteran's service 
medical records and VA examination reports and medical 
records dated through March 2007 are on file, as well as 
private treatment records and documentation from the Social 
Security Administration.  The veteran has at no time referred 
to records that he wanted VA to obtain or that he felt were 
relevant to the claim that VA has not obtained on his behalf.  
Moreover, in addition to obtaining all relevant medical 
records, VA afforded the veteran several VA psychiatric 
examinations during the course of his appeal.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

The veteran's service-connected PTSD is currently rated as 50 
percent disabling, prior to March 21, 2007, and as 70 percent 
disabling effective from March 21, 2007,  under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

Under this code, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
granted for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

Prior to March 21, 2007

VA treatment records, dating from September 2001 to March 
2002, show the veteran complained primarily of depression, 
anxiety, sleep disturbance, flashbacks and avoidant behavior.  
The diagnosis was PTSD with occasional diagnoses including 
either depression or alcohol dependence in remission and GAF 
scores during this entire period were generally assessed as 
55, with the exception of a November 2001 treatment record 
indicating a GAF of 35.  The examiner noted that test results 
indicated that the veteran might be exaggerating his 
symptoms, but that the profile was valid and opined that he 
might be experiencing rather severe symptoms at the time.  

In June 2002, the veteran underwent VA psychiatric 
examination.  At that time he complained of having sleeping 
problems, flashbacks, depression, poor concentration, 
problems with his memory, hypervigilance, problems with anger 
and irritability and social isolation and estrangement from 
his children.  He had been married several times and was 
currently separated from his third wife while living with his 
fiancée.  Examination results revealed the veteran to be 
unkempt.  He appeared to be someone with chronic sleep 
deprivation.  He was polite and cooperative.  His mood was 
depressed with a flat affect.  There was no evidence of motor 
slowing and his speech was relevant, coherent and spoken at a 
normal rate, suggesting an absence of thought disorder.  
There was no evidence of psychotic disturbance such as 
hallucinations or delusions.  The diagnoses included PTSD, 
alcohol abuse and somatoform disorder.  The assessed GAF 
score was 55.  The examiner opined that the veteran's PTSD 
symptomatology was of a moderate level severity with moderate 
social and occupational difficulties.  

A July 2002 letter from the veteran's treating VA clinical 
social worker notes his symptoms associated with his 
diagnosed PTSD and indicates that all of these symptoms 
combined to make it very difficult for the veteran to 
adequately function in his daily life.

An October 2003 VA psychiatric examination report indicates 
that the veteran's claims files were reviewed in conjunction 
with his examination.  At that time he reported experiencing 
periodic flashbacks and nightmares.  He reported that one of 
his main problems was difficulty being around other people as 
their actions often irritated him.  He did not like being 
around large crowds and he had problems with anger.  He was 
married to his fourth wife and described his marriage as a 
good relationship.  

The examiner observed that the veteran was casually dressed 
with appropriate grooming.  He was pleasant, cooperative and 
displayed good social skills.  His thoughts appeared to be 
logical and coherent.  There were no signs of clinical 
depression during the evaluation.  He was not suicidal or 
homicidal and denied experiencing any psychotic symptoms.  He 
was oriented to person, place and time and appeared to be of 
average intelligence.  He described his memory as average.  
The diagnosis was PTSD with a GAF of 65.  The examiner 
observed that the veteran's main reason for not working was 
due to his cardiac condition and secondly because he did not 
enjoy groups of people.  The examiner opined that it did not 
appear that the veteran's PTSD prevented him from working or 
that there was any significant day to day impairment as a 
result of his PTSD symptoms.  

VA treatment records dating from August 2003 to February 2007 
show ongoing treatment for diagnosed PTSD.  The veteran 
regularly attended group therapy sessions and individual 
sessions.  During this period, he reported experiencing 
intrusive recollections, flashbacks, emotional numbing and 
hyperstartle response.  In March 2004, he reported walking 
the perimeter in his home on a nightly basis.  A May 2004 
treatment record shows he reported having flashbacks on a 
daily basis.  As early as May 2006, treatment records note 
that the veteran was separated from his wife and later had 
started proceedings for a divorce.  An August 2003 treatment 
records shows an assessed GAF score of 55, while an April 
2006 treatment record shows a GAF score of 51 for diagnosed 
alcohol dependence, nicotine dependence and PTSD.  A May 2006 
treatment record shows a GAF of 50.    

After reviewing all of the evidence of record, the Board 
finds that the overall disability picture does not more 
closely approximate the criteria for a 70 percent rating 
under Code 9411.  38 C.F.R. § 4.7.  Specifically, the medical 
evidence is negative for obsessional rituals, intermittently 
illogical, obscure or irrelevant speech; near continuous 
panic attacks or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
cognition, judgment, or abstract thinking; or inability to 
establish and maintain effective relationships attributed to 
the veteran's PTSD.  Although he reports problems with sleep 
disturbance, anxiety, depression, flashbacks, intrusive 
thoughts, nightmares, social isolation and some concentration 
and memory problems and the objective evidence indicates some 
evidence of sleep disturbance as well as isolated incidents 
of neglect of personal appearance and hygiene, the objective 
evidence does not support the conclusion that it 
significantly impacts his ability to work.  In this respect, 
the Board notes that the June 2002 VA examination report 
indicated that the veteran's PTSD symptoms caused no more 
than moderate work difficulty, while the October 2003 VA 
examiner noted that the veteran reported that he did not work 
primarily because of his heart condition.  There is no 
evidence of record indicating that the veteran's PTSD 
symptoms rendered him unemployable during this period of his 
appeal.  Moreover, the evidence indicates that the veteran 
has not had any hospitalizations for PTSD and there is no 
evidence that his PTSD symptoms have significantly reduced 
his reliability or productivity during this time period of 
his appeal.  Moreover, the VA examination reports, as well as 
his VA treatment records indicate that the veteran maintained 
a good relationship with his wife during much of this period 
and repeatedly reported having friends who were also Vietnam 
veterans in his neighborhood.  The Board finds that the 
overwhelming objective findings reported on mental status 
examinations in June 2002 and October 2003, including 
coherent thought process, and adequate insight and judgment 
with no delusions do not support the conclusion that the 
disability is of the severity contemplated for a 70 percent 
evaluation under Code 9411.

In reaching this conclusion, the Board takes note of the 
various GAF scale scores.  As noted above, the vast majority 
of GAF scores for this period were 55; however, the November 
2001 treatment record assigned the veteran a GAF score of 35 
attributed to his diagnosed PTSD, and an April 2006 VA 
treatment record assigned him a GAF score of 51 for diagnosed 
PTSD, as well as for alcohol and nicotine dependencies.  A 
May 2006 treatment record assigned a GAF of 50 for his PTSD 
symptoms alone.  The June 2002 VA examiner assigned him a GAF 
score of 55, and the October 2003 VA examiner assigned a GAF 
score of 65 for his diagnosed PTSD. 

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  According to the Fourth Edition (DSM-
IV) of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, GAF Score of ranging 
between 61 and 70 indicate some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  GAF scores ranging between 51 and 60 indicate 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are meant to indicate serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  GAF scores in the 31 to 40 
range indicate some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).

Taking into consideration the veteran's GAF scores associated 
with diagnosed PTSD and the impairment from the signs and 
symptoms of PTSD as described in the clinical records, the 
Board finds that the veteran's occupational and social 
impairment due to PTSD represents no more than a 50 percent 
disability rating.  In this regard, the again Board 
acknowledges that, the veteran was assigned a GAF score 
indicative of impairment in reality testing or serious 
impairment in November 2001, and assigned a GAF score 
indicative of serious symptoms in May 2006.  However, despite 
the veteran's noted complaints during this period, there is 
no indication of other commensurate symptoms such as severe 
obsessional rituals, intermittently illogical, obscure or 
irrelevant speech, impaired impulse control, or spatial 
disorientation, attributed to his PTSD, as contemplated in 
the criteria for a 70 percent disability rating.  Moreover, 
while there are isolated incidents of the veteran's , neglect 
of personal appearance, the vast majority of the medical 
evidence during this time period shows him to be 
appropriately attired with adequate hygiene.  Finally, the 
Board finds most probative the 2002 and 2003 VA examiners' 
opinions that the veteran's PTSD symptoms were no more than 
moderate as reflected by the examiners' mental status 
examination findings and assignment of the GAF scores of 55 
and 65 respectively, as they were based on a complete review 
of the veteran's claims files, including his VA treatment 
records.  As noted above, these scores are indicative of no 
more than moderate symptoms.

In light of the foregoing, the Board concludes that the 
evidence as a whole demonstrates the veteran's PTSD produces 
no more than some occupational and social impairment with 
reduced reliability and productivity due to various symptoms.  
The preponderance of the evidence is against a rating in 
excess of 50 percent for PTSD.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim for a higher rating 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Since March 21, 2007

Reviewing the record and resolving reasonable doubt in the 
veteran's favor, the Board finds that the evidence supports a 
100 percent disability rating for PTSD since March 21, 2007.  
The veteran does not meet all of the criteria set forth under 
Diagnostic Codes 9411; however, it is not necessary that all 
of the particular symptoms described in the rating criteria 
for a particular degree of disability be present.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The March 21, 2007, VA examiner noted the veteran's report of 
having had many episodes of suicidal ideation over the past 
several years, and that he had never made any attempt.  He 
denied being suicidal or homicidal at the time of the 
examination.  The veteran reported social isolation and he 
was divorced from his fourth wife. Significantly, the March 
2007 VA examiner opined that the veteran, while experiencing 
moderate to severe symptoms of PTSD, was unable to work as a 
result of his PTSD and that his social functioning was also 
significantly impaired.

Moreover, the March 2007 VA examiner indicated that the 
veteran's Global Assessment of Functioning (GAF) score was 
45.  A GAF score ranging 41 to 50 is contemplated for serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 
4.130 (incorporating the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition, of the American Psychiatric 
Association in the rating schedule).

As noted previously, it is not necessary that all of the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present, and it is evident 
from the medical evidence that the level of impairment more 
nearly approximates a 100 percent evaluation.  Mauerhan, 16 
Vet. App. at 442.  Accordingly, the Board finds that the 
present severity of the disability at issue is more 
appropriately reflected by a 100 percent evaluation.  The 
benefit of the doubt is resolved in the veteran's favor.  See 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 
9411.

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment associated with his service-
connected PTSD exclusively, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.


ORDER

An initial disability rating in excess of 50 percent for PTSD 
prior to March 21, 2007, is denied.

Commencing March 21, 2007, entitlement to an initial 
disability rating of 100 percent for PTSD, is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


